Citation Nr: 0122214	
Decision Date: 09/07/01    Archive Date: 09/12/01

DOCKET NO.  96-00 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased rating for hepatitis, currently 
rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1970 to 
September 1971.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Portland Regional Office (RO) August 1995 rating decision 
which increased the rating of the service-connected hepatitis 
from 0 to 10 percent.  

In January 1997, the Board remanded this case for additional 
development of the evidence.  Subsequently, the claims file 
was transferred to the Reno RO which now has jurisdiction of 
the case.  


REMAND

Effective in November 2000, the law changed to provide that 
VA shall make reasonable efforts to assist veterans in 
obtaining evidence necessary to substantiate their claims for 
benefits, except that no assistance is required if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Recently, the adjudication regulations implementing VCAA were 
published as a final rule.  See 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  

When the Board remanded this case in January 1997, the RO was 
requested, in pertinent part, to seek a clarifying VA medical 
opinion regarding the severity of impairment from the 
veteran's service-connected disability, so as to allow rating 
thereof by application of the pertinent rating criteria.  See 
38 C.F.R. § 4.114.

A May 1998 record from the Roseburg VA Medical Center 
indicates that a medical opinion relative to the severity of 
impairment from the service-connected hepatitis, as requested 
by the January 1997 remand, could not be provided without a 
contemporaneous medical examination and complete clinical 
studies.

A review of the record indicates that the RO repeatedly tried 
to schedule the veteran for complete VA medical examination 
by an appropriate specialist between January 1998 and August 
2000, but he failed to report for the scheduled examinations 
on 4 occasions during that time.  Finally, by August 2001 
written correspondence, he requested that his disability be 
rated based on the clinical evidence of record.

Nonetheless, as the available evidence of record is clearly 
inadequate for a fully informed resolution of the increased 
rating claim, and as it is reasonably possible that an 
adequate medical examination is attainable with the veteran's 
cooperation, the Board believes that the veteran should be 
apprised of his duty to cooperate with the development of 
facts pertinent to his claim; he should be also given one 
last opportunity to appear for VA medical examination to 
determine the severity of impairment from the service-
connected hepatitis.  He is hereby reminded that the duty to 
assist is not always a one-way street; the veteran has an 
obligation to assist in the adjudication of his claim.  Wood 
v. Derwinski, 1 Vet. App. 190 (1991).  He must be prepared to 
cooperate with the efforts of VA to provide an adequate 
medical examination and submitting to VA all medical evidence 
supporting his claim.  Olson v. Principi, 3 Vet. App. 480 
(1992).  

Finally, the rating criteria under which disabilities of the 
liver are rated were amended, effective July 2, 2001 (to be 
codified at 38 C.F.R. § 4.114 (2001)) (see 66 Fed. 
Reg. 29,486 (May 31, 2001)).  As the RO did not have an 
opportunity to rate the veteran's service-connected hepatitis 
under the newly-amended regulation, of which the version most 
favorable to him must be applied, see Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991), further development of the 
medical evidence, in compliance with the recently amended 
38 C.F.R. Part 4 is required.  The aforementioned changes 
were substantive in nature and reasonably require another 
comprehensive medical assessment applying the revised 
criteria to permit an informed determination of the veteran's 
increased rating claim.  Thus, the applicability of the above 
regulatory changes should be addressed on medical evaluation, 
as requested below.  Neither the veteran nor the Board may 
make medical determinations.  See Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  

On the basis of the current record, the Board has identified 
certain duties to notify and assist that must be rendered to 
comply with VCAA.  This development does not take the place 
of the RO's responsibility for also ensuring compliance with 
VCAA and the regulations to implement VCAA.  In view of the 
foregoing, the case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of VCAA, 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West Supp. 2001), and 
recent regulatory changes implementing 
same, are satisfied.

2.  The RO should obtain from the 
veteran the names, addresses and 
approximate dates of treatment of all 
medical care providers who treated him 
in association with his service-
connected hepatitis since December 2000.  
After any necessary authorizations are 
obtained from the veteran, copies of all 
relevant VA or private reports of 
medical treatment (not already of 
record) should be obtained by the RO and 
added to the claims file.

3.  The veteran should be afforded a VA 
medical examination by an appropriate 
specialist to determine the current 
severity of his service-connected 
hepatitis.  The veteran must be notified 
of the time and place of the 
examination, his duty to report for same 
under 38 C.F.R. § 3.326(a), and the 
potential adverse consequences of his 
failure to cooperate with completion of 
the examination.  38 C.F.R. § 3.655(b)); 
Connolly v. Derwinski, 1 Vet. App. 566 
(1991).  A copy of the notification 
letter to him must be included in the 
claims folder.  The claims folder and 
the information necessary for the 
examiner to make findings concerning the 
rating of the service-connected 
hepatitis in accordance with the 
criteria effective July 2, 2001 
(38 C.F.R. § 4.114) must be provided the 
examiner for review in conjunction with 
the examination.  All indicated studies 
should be conducted.

4.  The RO should then review the 
veteran's claim of an increased rating 
of the service-connected hepatitis in 
accordance with the criteria referable 
to disabilities of the liver, 38 C.F.R. 
§ 4.114, as amended by 66 Fed. Reg. 
29,486 (May 31, 2001), applying the 
criteria most favorable to the veteran.  
Karnas, 1 Vet. App. at 312-313.

5.  The RO should carefully review the 
medical examination report and the other 
development requested above to ensure 
compliance with this remand.  If any 
development requested above is not 
accomplished, remedial action should be 
undertaken.  Stegall v. West, 11 Vet. 
App. 268 (1998).

If the benefit sought on appeal is not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and afforded an opportunity to respond.  
The case should then be returned to the Board for review.  

The veteran has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board or the 
Court of Appeals for Veterans Claims (the Court) for 
additional development or other appropriate action must be 
handled expeditiously.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2001) 
(Historical and Statutory Notes).



		
	J. F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


